Citation Nr: 0841740	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  02-21 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Judy J. Donegan, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from October 1968 to 
November 1972.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a July 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.

In December 2006, a Board hearing was held at the RO before 
the undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.  

In a decision dated May 16, 2007, the Board denied the 
appellant's claim for service connection for a psychiatric 
disorder, among others.  The appellant then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (hereinafter Court).  

A Joint Motion for Remand was submitted to the Court in June 
2008; the parties agreed that the appeal was limited to the 
issue of entitlement to service connection for a psychiatric 
disorder and that the Board's decision with respect to the 
other issues should not be disturbed.  A July 2008 Order of 
the Court vacated the Board's decision as to service 
connection for a psychiatric disorder.  The issue on appeal 
was remanded for readjudication pursuant to the provisions of 
38 U.S.C.A. § 7252(a).

In October 2008, the appellant's attorney submitted 
additional evidence on the issue of entitlement to service 
connection for a psychiatric disorder.  The appellant's also 
refused to waive of review of that evidence by the agency of 
original jurisdiction (AOJ).  Therefore referral to the RO of 
the evidence received directly by the Board is required.  
38 C.F.R. § 20.1304.  However, as the case is being remanded, 
the AOJ will be able to review this evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issues on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the AMC/RO for action as described 
below.

As previously noted, an April 2007 Order of the Court vacated 
the Board's May 2007 decision to deny the appellant's claim 
of entitlement to service connection for a psychiatric 
disorder.  The basis for the remand was that the Board and 
the medical opinions of record had failed to address the 
question of whether the symptoms noted during the appellant's 
service may or may not have been precursors to his later 
psychiatric symptoms and illnesses that were evidenced in the 
records beginning in the early 1980s.  On remand, the AMC/RO 
should obtain a psychiatric opinion on this point.  

The United States Court of Appeals for the Federal Circuit 
has held that, in claims involving presumptive service 
connection, the Board must also examine the evidence of 
record to ascertain if there is any other basis upon which to 
develop or grant the claim.  See Schroeder v. West, 212 F.3d 
1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  

One of the possible bases for a grant of service connection 
for a psychiatric disorder is that it was a pre-existing 
(congenital) condition that was aggravated by the appellant's 
active service beyond the natural progression of the 
condition.  The law provides that a veteran is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability existed prior to service and was not 
aggravated by service will rebut the presumption of 
soundness.  38 U.S.C.A. § 1111.  A pre-existing disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare- ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

On remand, as part of the review of the case, therefore, it 
should be determined whether, if a psychiatric condition did 
pre-exist service, there is clear and unmistakable evidence 
that the pre-existing disorder was not aggravated to a 
permanent degree in service beyond that which would be due to 
the natural progression of the condition.  

The AMC/RO should obtain a medical opinion on these 
questions.  The duty to assist also requires medical 
examination when such examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In addition, the appellant should be advised as to 
the evidentiary burden placed upon him in a case in which the 
presumption of soundness has been rebutted.  Readjudication 
on remand should reflect consideration of this theory, as 
well as all other applicable theories.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2008) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claim, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

If the presumption of soundness is 
rebutted, the AMC/RO should advise the 
appellant as to the evidentiary burden 
placed upon him in a case in which the 
presumption of soundness has been 
rebutted.

2.  The AMC/RO should obtain from the 
appellant the names and addresses of all 
government or private physicians and/or 
medical facilities and hospitals that 
have provided him with any treatment for 
his claimed psychiatric disorder(s) since 
his separation from service.  After 
securing the necessary release(s), the 
AMC/RO should obtain those records that 
have not been previously secured and 
associate them with the claims file.

3.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant, and his attorney, 
should also be informed of the negative 
results and be given opportunity to 
secure the records.

4.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should schedule the appellant for 
a VA psychiatric evaluation to determine 
the nature, onset date and etiology of 
any current psychiatric or psychological 
pathology and specifically to determine 
whether any such pathology is linked to 
the appellant's service.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  An opinion in response to 
the questions below should be obtained 
even if the appellant does not report for 
the examination.

The examining psychiatrist, after 
examination of the appellant and review 
of his entire medical history, to include 
in-service and post-service medical 
reports, should provide an opinion as to 
the diagnosis and etiology of any 
psychiatric disorder found.  The examiner 
should also reconcile all psychiatric 
diagnoses documented in the appellant's 
records and provide a current psychiatric 
diagnosis.  The psychiatrist should also 
offer an opinion as to the onset date of 
the appellant's psychiatric condition(s), 
if any.  If the examiner finds that a 
psychiatric disorder is etiologically 
related to service or to a service-
connected disability, to the extent 
possible, the psychiatrist should 
indicate the historical degree of 
impairment due any psychiatric disorder 
found to be related to service or a 
service-connected disability, as opposed 
to that due to other psychiatric 
disorders, personality defects, substance 
abuse, and/or non-service-connected 
physical disabilities. 

The examiner should discuss what is meant 
by the prodromal phase of a psychiatric 
disorder such as schizophrenia, and if it 
is applicable to the appellant's 
psychiatric history.  The examiner should 
discuss whether the symptoms the 
appellant exhibited in service were an 
early manifestation of schizophrenia or 
other psychiatric disorder.

In particular, the psychiatrist should 
offer an opinion, with degree of medical 
probability expressed, as to whether the 
etiology of the appellant's psychiatric 
disorder(s) is (are) attributable to, or 
related to, any disease or incident 
suffered during his active service, any 
disease or incident suffered prior to 
service, any disease or incident suffered 
after service, or to a combination of 
such causes or to some other cause or 
causes.  The psychiatrist should identify 
all psychiatric conditions which have 
been present and distinguish conditions 
which are acquired from conditions which 
are of developmental or congenital 
origin, if any.  The opinion should 
reflect review of pertinent material in 
the claims file.  The psychiatrist should 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain a true picture of the 
nature of the appellant's psychiatric 
status.  If there are different 
psychiatric disorders, the psychiatrist 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorders.  The findings 
of all pertinent psychological and 
neuropsychological testing should be 
discussed.  

Specifically, the examiner must address 
the questions of:

a.  Whether the veteran's current 
psychiatric pathology is causally or 
etiologically related to his period 
of military service (October 1968 to 
November 1972) or to some other 
cause or causes?  (It is not 
necessary that the exact causes--
other than apparent relationship to 
some incident of service be 
delineated.)

b.  Whether the veteran's current 
psychiatric pathology is related to 
symptoms or signs he may have had in 
service (October 1968 to November 
1972)?

c.  Whether the veteran's current 
psychiatric pathology is related to 
symptoms and signs that may have 
occurred within one year of his 
service separation in November 1972? 
and

d.  Whether any portion of the 
veteran's current psychiatric 
pathology is attributable to his 
service-connected disabilities or to 
some other cause or causes or 
combination thereof.  If the 
examiner does find that any portion 
of the appellant's psychiatric 
pathology is attributable to his 
service-connected disabilities, the 
examiner should identify the 
specific amount/proportion of 
additional psychiatric pathology 
that is related to the service-
connected disability.

If the examiner finds that any 
psychiatric pathology clearly existed 
prior to the appellant's period of 
service, the examiner must state whether 
any such identified pathology worsened 
during the appellant's period of active 
military service (October 1968 to 
November 1972).  If worsening occurred, 
the examiner should state whether it can 
it concluded with clear and unmistakable 
certainty that each pre-existing 
psychiatric disorder was not aggravated 
in service to a permanent degree beyond 
that which would be due to the natural 
progression of each such psychiatric 
disorder.

If the psychiatrist can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The psychiatrist should 
provide the rationale for the opinions 
provided.

5.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
psychiatrist's report.  If any report 
does not include adequate responses to 
the specific opinions requested, the 
report must be returned to the providing 
physician for corrective action.

6.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's 
psychiatric disorder claim.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including the presumption of 
soundness and the aggravation of pre-
existing conditions.  

7.  If the benefit sought on appeal 
remains denied, the appellant and his 
attorney should be provided an 
appropriate supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

